Title: From James Madison to George Graham, 15 September 1815
From: Madison, James
To: Graham, George


                    
                        
                            Dr. Sir
                        
                        Montpelier Sepr. 15. 1815
                    
                    I have recd. yours of the 12th. and from Genl. Parker a copy of his proposed order announcing the Medical appts. I have requested him not to publish it, till he learns from you that the form of the article respecting Dr. Elzey is such as he would not dislike. Perhaps it wd. be more agreeable to him to omit any reference to his being a Garrison S. M. either because he does not wish to remain one, or because he does not chuse to be so conspicuously brought to the public eye as such. Be so good as to ascertain his disposition with as much delicacy as possible. If he can not remain G. S. M. without this formality, it must be complied with unless he be decided agst. retaining the appt.
                    I have recd your two communications of vacancies & applications &c. I do not notice among the latter the name of Walker Baylor of Kentucky (perhaps I mistake the first name). He was dropped if my memory is right, under a consolidation of Corps. some time ago. He was represented as unjustly dealt by, as an excellent officer, and the son of a revolutionary officer, and excellent Patriot. Mr. Bledsoe late of the Senate, took much interest in his case, and wrote me a letter which is probably on the files, tho’ it may be among my papers at Washington. Mr. B is I believe connected with the young man by blood or marriage, which he stated; but was not more frank in that respect, than strong & confident in his testimony in behalf of

his friend. Altho Mr. Baylor, be not among the applicants I wish him to be appd. if it can be done with propriety. Friendly respects
                    
                        
                            James Madison
                        
                    
                